Title: From Benjamin Franklin to Catharine Greene, 15 February 1764
From: Franklin, Benjamin
To: Greene, Catharine


Dear Friend,
Philada. Feb. 15. 1764
I have before me your most acceptable Favour of Dec. 24. Publick Business and our public Confusions have so taken up my Attention, that I suspect I did not answer it when I receiv’d it, but am really not certain; so to make sure, I write this Line to acknowledge the Receiving it, and to thank you for it.
I condole with you on the Death of the good old Lady your Mother. Separations of this kind from those we love, are grievous: But tis the Will of God that such should be the Nature of Things in this World; all that ever were born are either dead or must die. It becomes us to submit, and to comfort ourselves with the Hope of a better Life and more happy Meeting hereafter.
Sally kept to her Horse the greatest Part of the Journey, and was much pleas’d with the Tour. She often remembers with Pleasure and Gratitude the Kindnesses she met with and receiv’d from our Friends every where, and particularly at your House. She talks of writing by this Post; and my Dame sends her Love to you, and Thanks for the Care you took of her old Man, but having bad Spectacles, cannot write at present. Mr. Kent’s Compliment is a very extraordinary one, as he was oblig’d to kill himself and two others in order to make it: but being kill’d in Imagination only, they and he are all yet alive and Well, Thanks to God, and I hope will continue so as long as Dear Katy, Your affectionate Friend
B Franklin
My best Respects to Mr. Greene, and Love to the little dear Creatures.
I believe the Instructions relating to the Post Office have been sent to Mr. Rufus Greene.
 
Addressed: To / Mrs Catharine Greene / at / Warwick / Rhode-island Governmt / Free / B Franklin
